Citation Nr: 1142709	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-44 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a left rotator cuff injury.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision which granted service connection for PTSD and assigned an initial 10 percent rating and from a July 2009 rating decision which denied entitlement to service connection for residuals of left shoulder rotator cuff injury.  The Veteran perfected timely appeals.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2011 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Since service connection, the Veteran's PTSD has been productive of symptoms that are mild and transient in their nature which include nightmares, hypervigilance, intrusive thoughts, exaggerated startle response, and numbing.  
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

October 2008 and May 2009 pre-rating notice letters described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating for the Veteran's service-connected PTSD.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  In addition, both letters provided notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative as well as the Veteran's testimony at his September 2011 Board hearing.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

When it is not possible to separate the effects of the service- connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The Veteran's PTSD is currently evaluated as 10 percent disabling under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the formula, a 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

In this instance, the Board finds the Veteran's PTSD disability does not warrant a rating in excess of 10 percent. 

A December 2008 VA examination report shows that when asked by the examiner to give a list of his mental health problems the Veteran said he had a lot of anger.  He also said that he feels out of place a lot of times.  He has a difficult time talking in front of a lot of people.  He said that he gets "tongue-tied."  He reported a lot of "inward" feelings and he said sometimes he has dreams about Vietnam.  The Veteran reported taking Citalopram once a day for his PTSD symptoms.  

The Veteran was married for more than 40 years and his relationship was described as pretty good but he said certain things make him fly off the handle.  He has five children and reported having a good relationship with all of them.  The Veteran is currently not working because he was making too much for Social Security.  He worked at Staples in management and in receiving.  He was working about two days a week.  In May 2008 he was working fulltime but had to drop down to two days a week and then he made too much money.  He does volunteer work for the church at their local food bank and plowing for their church.  His job performance is good, although management is noticing he gets angry ever so often.  He gets along with his co-workers and his bosses.  He is a good worker.  

Upon mental status examination, his behavior was tense and rigid.  His speech was slow, hesitant and monotonous.  His mood was depressed and anxious.  His affect was appropriate to his mood.  There were no indications of depersonalization or derealization.  He denied hallucinations or delusions.  He denied any suicidal or homicidal ideation.  He was fully oriented.  Attention, concentration, as well as short term and long term memory appeared to be commensurate with age.  Ability for abstract and insightful thinking was within the normal range.  Common sense reasoning and judgment as well as moral and ethical thinking were also within normal range.  

The Veteran reported that he gets about 6 hours of sleep each night but he wakes up two to three times a night, sometimes to go to the bathroom, sometimes because of his worries.  His appetite is "great" but he has difficulty putting on weight.  His energy level was described as good but he has difficulty getting up in the morning, but once he is up, he has good energy.  His sex drive is always there but he has some trouble with erectile dysfunction.  As far as his temper, he is short fused but he is only verbally reactive.  He is never physically reactive.  He feels depressed with his medicine some of the time and he feels anxious with his medicine all the time.  

The Veteran reported that he thinks about his stressors at least once a month.  When he thinks about it, he feels sick and also lucky to be alive.  It intrudes upon his thought process.  He has nightmares once a month for awhile and then it will go away.  He has symptoms of hypervigilance.  He keeps a gun near his bed.  He has numbing of general responsiveness and also is over-emotional at times.  He startles easily "sometimes."  He is bothered by loud noises, and he has a sense of demoralization about the war.  The examiner diagnosed the Veteran with PTSD and depressive disorder not otherwise specified secondary to PTSD.  The Veteran was assigned a GAF score of 65.  The examiner explained that the Veteran's GAF score is in the mild symptoms range.  This is because he is a good worker.  He does get depressed and anxious.  He does have the symptoms on a mild basis but he is functioning fairly well and he has some meaningful interpersonal relationships.  Overall, the examiner found that the Veteran's psychiatric symptoms are of a mild nature.  He has no problems with alcohol or drugs.  His PTSD symptoms only mildly interfere with employment functioning and mildly to moderately interfere with social functioning.  

The Veteran reports that during the course of the day since he is not working, he works on projects around the house.  He does the cooking, cleaning, and grocery shopping.  His hobbies include fishing and hunting.  He does have a few friends that stay in touch.  He socializes with family members, extended and also his current family.  His symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

At the Veteran's September 2011 Board hearing the Veteran provided testimony as to the current nature and severity of his PTSD symptoms.  The Veteran testified that he enjoys fishing and has fishing buddies he likes to go with.  The Veteran reported that he was married for 43 years to the same spouse and has 5 children.  The Veteran said he has a good relationship with them although once in awhile they get upset at him because he barks at them for no reason.  He also reported regular attendance at church and was head usher for 26 years.  The Veteran said he is a member of the Alpha Association.  

The Board finds that the overall medical evidence reflects a level of impairment most consistent with the criteria for the current 10 percent rating under Diagnostic Code 9411.  The record reflects that the Veteran's PTSD symptoms have caused mild or transient symptoms and have required continuous medication.  The Veteran's level of social impairment is most consistent with a 10 percent rating.  The Veteran reported being married to the same woman for over 40 years.  He also reported having 5 children and having good relationships with them.  The Veteran did report that sometimes his children get upset with him because he "barks" at them.  Based on the testimony of the Veteran his PTSD symptoms have caused mild impairment with respect to his family relations.  In terms of other social impairment, the Veteran reported being active in his church for a number of years, even serving as head usher.  In addition, the Veteran reported enjoying fishing with his buddies and hunting.  He is also a member of a military remembrance organization.  

In terms of occupational impairment, the Veteran reported at his Board hearing that he was currently retired.  However, when the Veteran was working (at the time of his December 2008 VA examination) he reported good job performance, although management was noticing that he gets angry ever so often.  He reported getting along with his co-workers and his bosses and indicated he was a good worker.  

The Board acknowledges the Veteran's reported symptoms of intrusive thoughts, nightmares, hypervigilance, numbing and exaggerated startle response.  However, these symptoms are mild in their nature and also (by testimony of the Veteran) tend to occur about once a month during times of stress.  Therefore, the assigned 10 percent rating most adequately represents the Veteran's disability picture.  

It is noted that at the Veteran's September 2011 hearing, the Veteran alleged an increase in his PTSD symptoms.  However, the overall record does not support this contention especially in light of the Veteran's testimony at this September 2011 hearing in which the undersigned Veterans Law Judge elicited testimony from the Veteran concerning his current PTSD symptoms.  The Veteran's testimony at the September 2011 regarding his PTSD symptomatology shows that the Veteran's symptoms as described are consistent with the Veteran's December 2008 VA examination and in accord with the criteria for a 10 percent rating.  For example, the Veteran reported having a good relationship with his children and regularly attending church.

Based upon these findings, and following a full review of the record, the Board has determined that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 10 percent.  Since grant of service connection, the Veteran's PTSD has been no more than 10 percent disabling, therefore the requirements for a rating of 30, 50, 70, or a 100 percent have not been met.  As the Board finds that the record presents no basis for an assignment of more than a 10 percent rating for PTSD, there is no basis for staged ratings of the disability pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10. 

Also considered by the Board is whether the Veteran's PTSD warrants referral for extra-schedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 10 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his PTSD results in interference with employment. 

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran reported no previous psychiatric hospitalizations or emergency room visits for his PTSD.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to a rating in excess of 10 percent for service-connected PTSD is denied.


REMAND

The Board has determined that further development of the Veteran's claim is warranted. 

With respect to the Veteran's claim for service connection for residuals of rotator cuff injury of the left shoulder, the Board has determined that the Veteran should be afforded a VA examination in order to obtain a medical nexus opinion.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this instance there is evidence of a current disability, as an April 2009 VA treatment record shows that x-ray of the left shoulder revealed prominent spurs and osteaophytes and an MRI showed degenerated labral tear, RC sufferance, and prominent diffuse GH OA.  The Veteran has also provided lay evidence that his current left shoulder disability is related to his military service.  At his Board hearing and in a December 2009 written statement the Veteran indicated that in October 1966 while on active duty, he slipped and fell, causing his shoulder joint to pop out.  He has testified that as a result of that injury he had pain and limitation of motion of his shoulder and that he has continued to experience the pain and has noticed over the years, a deterioration in the shoulder joint.  

There is no medical opinion of record which speaks to the etiology of the Veteran's left shoulder disability.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to assess the onset, nature, and etiology of any left shoulder disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

For any disorder of the left shoulder, to specifically include osteoarthritis or any other diagnosis, found to be present or made on examination: (i) Is it more likely, less likely, or at least as likely as not that such disorder had its onset in service or is otherwise related to the Veteran's period of active military service (to specifically include the Veteran's report of slipping and falling in Bear Cat Vietnam in October 1966 which resulted in his left shoulder popping out of joint)? 

(ii) Is it more likely, less likely, or at least as likely as not that degenerative joint disease (if diagnosed) of the left shoulder was manifested within one year after the Veteran's discharge from active duty in September 1967?  

A complete rationale for any opinions should be provided.  The basis for any opinion expressed should be fully explained with a discussion of the pertinent evidence in the record and sound medical principles, which may be include the use of and reliance on any medical literature.

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority, to include consideration of whether "staged" ratings are warranted.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


